DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 08/24/2020. 
	Claims 1 – 19 have been examined and are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 19, under Step 2A claims 1 – 19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
A method for providing a recommendation for a specific item of interest using a recommendation system, said method comprising: obtaining information concerning items of interest offered by multiple business places; 
receiving a query concerning the specific item of interest from an electronic device; 
obtaining objective information concerning business places offering the specific item of interest; 
outputting a one or more business places that offer the specific item of interest based on a function, said function receives the objective information as input. 
These limitations recite organizing human activity, such as by performing commercial interactions [see 2019 PEG, page 52]. This is because the limitations above recite a series of steps by which a user may find an appropriate business selling items of interest. This represents the performance of commercial sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see again 2019 PEG, page 52].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a system comprising an electronic device. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
•    receiving or transmitting data over a network, (e.g. obtain information about items of interest, locate business, etc.)

In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2 – 19 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 19 recite more complexities descriptive of the abstract idea itself, such as describing the manner by which information is filtered, gathered or what information is displayed to users. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 19 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 19 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 1, the limitations of claims 2 – 19 they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 19 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 19 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims () are rejected under 35 U.S.C. 103 as being unpatentable over Scholes et al., WO 2014/005190 A2 (hereafter referred to as “Scholes”) in view of  Yarvis et al., US 20110251788 A1 (hereafter referred to as “Yarvis”). 
Regarding claim 1, Scholes discloses a method for providing a recommendation for a specific item of interest using a recommendation system, said method comprising: obtaining information concerning items of interest offered by multiple business places [see (In one embodiment, the customer application 10 provides the interface for the customer or user to record or save a special, deal, discount, or product of interest in the user profile)]; 
receiving a query concerning the specific item of interest from an electronic device [see (This information can be used to facilitate product searching for customers or users when creating shopping lists or when performing product searches)]; 
outputting a one or more business places that offer the specific item of interest based on a function, said function receives the objective information as input [see (the central processing unit is adapted to send the geographic information and the list of product information to a central server, and to receive a routing results from a central server, wherein the central server comprises a item availability register and hosts a database containing information of vendors who has populated products and vendors information in the database)]. 
Scholes does not explicitly disclose obtaining objective information concerning business places offering the specific item of interest.
However, Yaris further teaches obtaining objective information concerning business places offering the specific item of interest [see 0048 these modules may include, but are not limited to: physical location and device orientation; activity; social network data; calendar & task contents; media choices/preferences and internet activity such as: browse/search history and contents of online shopping carts.]; 

One of ordinary skill in the art would have recognized that the known techniques of Yaris would have been applicable to the inventions of Scholes as both share common functionality and purpose - namely, providing relevant information to a user and allowing the system to more proactively act on a user's behalf.

Regarding claim 2, the combination of Scholes and Yaris teaches the method of claim 1. Scholes further discloses obtaining a location of interest wherein the function receives as input distances between the business places offering the specific item of interest and the location of interest [see Page 25 (A map result of a preferred embodiment is shown in Figure 23. The map result contains the information with respect to the vendors, the prices at which the item is offered by the each Vendor, the route to get there and the distance along those routes.)]. 

Regarding claim 3, the combination of Scholes and Yaris teaches the method of claim 2. Scholes further discloses wherein sending the one or more business places located within a specific distance from the location of interest [see Page 20 (the customer application 10 may store the radius in the user profile such that the next time when the user defines a shopping area component, the customer application 10 can retrieve the previous radius stored in the user profile)].

Regarding claim 4, the combination of Scholes and Yaris teaches the method of claim 2. Scholes further discloses wherein the location of interest is the location of the electronic device when sending the query [see Page 22 (the customer application 10 also may provide an interface for the user to directly key in the address or geographic coordinate of the route)]. 

Regarding claim 5, the combination of Scholes and Yaris teaches the method of claim 2. Scholes further discloses wherein the location of interest is inputted by a user pointing on a map displayed on the electronic device [see Page 20 (the customer application 10 may provide a touch screen interface where a map is displayed on the touch screen. The user may input the location of the store by touching the particular location of the map displayed on the touch screen)]. 

Regarding claim 6, the combination of Scholes and Yaris teaches the method of claim 1. Scholes further discloses wherein the recommendation system also obtains subjective information comprises images of the specific item of interest in one or more of the business places offering the specific item of interest [see Pages 18 – 19 (Each user may have one customer account in the system. Referring to Figure 9 where an example of the interface to create a customer account is shown. The user may specify a user name, and a password to create a user profile. An user identification number (hereafter referred as "User ID") is then assigned by the central server 14 when the user account is created. The user may then insert other data such as an address, favorite products, and categories of interest etc. into a user profile in the database); Examiner interprets favorites as “preferences” e.g. subjective information], 
and further comprises sending the images of the specific item of interest to the electronic device [see Page 28 (the customer application 10 may accept a photograph of the product. The customer application 10 then performs a search on the database through the central server 14 for match of the product)]. 

Regarding claim 7, the combination of Scholes and Yaris teaches the method of claim 6. Scholes further discloses wherein the images are associated with capturing locations in which the images were captured, such capturing locations are used to match a business place with the image [see Page 14 (This PC or mobile device may comprise a scanner or a camera for capturing the photograph, barcode, UPC or ISDN of the product. The customized vendor system then processes the captured data and fetches the product name, descriptions, photographs, etc from the database through the central server 14)].

Regarding claim 8, the combination of Scholes and Yaris teaches the method of claim 6. Scholes further discloses wherein the image comprises metadata of the specific item of interest in a specific business place offering the specific item of interest, wherein the method comprises extracting text representing the metadata and wherein the function receives as input the metadata associated with the specific business place offering the specific item of interest [see Page 14 (This PC or mobile device may comprise a scanner or a camera for capturing the photograph, barcode, UPC or ISDN of the product. The customized vendor system then processes the captured data and fetches the product name, descriptions, photographs, etc from the database through the central server 14)]. 

Regarding claim 9 the combination of Scholes and Yaris teaches the method of claim 6. Scholes further discloses extracting a size of the item of interest from the images and inputting the size of the item of interest into the function [see Page 29 (For each item, a user can select a number, a weight or unit to denote the quantity of the item(s).)]. 

Regarding claim 10, the combination of Scholes and Yaris teaches the method of claim 1. Scholes further discloses wherein the query comprises multiple items of interest, and wherein the function receives as input the number of items of interest offered by the business places [see Page 25 (A Shopping List (hereafter refer as "SL") is a list of items of interest to customers. A shopping list can 

Regarding claim 11, the combination of Scholes and Yaris teaches the method of claim 1. Scholes further discloses receiving from the computerized device a subjective preference concerning the item of interest and inputting the subjective preference into the function, such that the business places are ranked based on the subjective preference [see Page 4 (Preferably, the user interface is adapted to receive one or more constraint situations for calculating the route, where in the constraint situations comprising : minimum price, maximum number of shop allowed, locality for purchasing an item, weight of an item, traveling time, or petrol costs. Preferably, the comparing products and vendors information step further comprises the steps of in the event that the constraint is minimum price or not specified, find the vendors who provide the minimum price for an item); see also Page 41]. 

Regarding claim 12, the combination of Scholes and Yaris teaches the method of claim 1. Yaris further teaches further comprising utilizing a similarity score used to define a similarity between the user who uploaded the query and other users that contributed subjective information and inputting the similarity score into the function [see 0048 (These modules may include, but are not limited to: physical location and device orientation; activity; social network data; calendar & task contents; media choices/preferences and internet activity such as: browse/search history and contents of online shopping carts)]. 

Regarding claim 13, the combination of Scholes and Yaris teaches the method of claim 1. Yaris further teaches further comprising utilizing an item similarity score used to define a similarity between items stored in the system as input to the function [see 0027 - 0028 (These modules may include, but are not limited to: physical location and device orientation; activity; social network data; calendar & task contents; media choices/preferences and internet activity such as: browse/search history and contents of online shopping carts)]. 

Regarding claim 14, the combination of Scholes and Yaris teaches the method of claim 1. Yaris further teaches wherein the function receives multiple parameters as input, each of the multiple parameters is assigned a weight, wherein the weight is determined based on the user of the computerized device and environmental measurements [see 0056 (Where a is the value of a matching must-have feature, b is the value of an non-matching must-have feature, c is the value of a matching nice-to-have feature, d is the value of a non-matching nice-to-have feature, e is the value of a matching must-not-have feature, and f is the value of a non-matching must-not-have feature. In all of the above examples, products with the highest score could be considered of most interest to the user and thus be displayed.)]. 

Regarding claim 15, the combination of Scholes and Yaris teaches the method of claim 1. Yaris further teaches filtering the one or more business places that offer the specific item based on a property of the item of interest inputted by the user of the computerized device [see 0056 (recommendation list, such as those exemplified in 815 and 820, could be generated by combining the user's expressed feature requirements and an additional criteria into a filter and/or score that may be applied to a list of all available products and their corresponding features)]. 

Regarding claim 16, the combination of Scholes and Yaris teaches the method of claim 1. Yaris further teaches further comprising defining the query as a group query in which the one or more business places that offer the specific item of interest is outputted to multiple users via multiple electronic devices, obtaining the locations of the multiple electronic devices, assigning a match value between the one or more business places and each of the multiple users [see 0027 - 0043 The above information is input into the Social Recommender 135, which synthesizes individual preferences and context into group preferences, previous behavior, and context and matches it with available events to deliver a decision ]. 

Regarding claim 17, the combination of Scholes and Yaris teaches the method of claim 2. Scholes further discloses displaying the one or more business places on a map on the computerized device and displaying a route from the location of interest to locations of the one or more business places [see Page 25 (In one embodiment, the search result may be displayed using a map directly. The results may also include the distance from the user (mobile device or other specified location), prices, and product details. Following is an example of the result of a search on "Nike Air Max")].

Regarding claim 18, the combination of Scholes and Yaris teaches the method of claim 1. Scholes further discloses receiving a property inputted into the computerized device after displaying the map including the one or more business places; filtering the one or more business places based on the property to generate a filtered list of business places; displaying a map including the filtered list of business places on the computerized device [see Pages 41 – 43 (the customer application 10 provides a function for the user to search for the best shopping area in a large geographical location e.g. city, 

Regarding claim 19, the combination of Scholes and Yaris teaches the method of claim 1. Scholes further discloses sending the one or more business places to the electronic device [see Page 25 (In one embodiment, the search result may be displayed using a map directly. The results may also include the distance from the user (mobile device or other specified location), prices, and product details. Following is an example of the result of a search on "Nike Air Max")]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        

/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619